                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION
                            Civil Action No. 7:18-cv-171-FL

TAMECA LITTLEJOHN,                                    )
                                                      )
               Plaintiff,                             )
                                                      )                   ORDER
v.                                                    )
                                                      )
CITY OF JACKSONVILLE, ONSLOW                          )
COUNTY, HANS J. MILLER, Sheriff of Onslow             )
County, in his individual and official capacities,    )
ROY F. DORN, III, in his individual and official      )
capacities, JAILER MS. CHAMBERS, in her               )
individual and official capacities, and OHIO          )
CASUALTY COMPANY,                                     )
                                                      )
              Defendants.
     ________________________________________________________________________

        THIS MATTER comes before the Court upon defendant Sheriff Hans J. Miller’s Consent

Motion For An Order Authorizing The Release Of Records Of A Criminal Investigation In The

Custody Of A Law Enforcement Agency. The Court finds that good cause exists to authorize

defendant Sheriff Hans J. Miller, through his counsel, to disclose and produce to Plaintiff’s

counsel and counsel for the co-defendants, through discovery, records in the custody of the

Onslow County Sheriff’s Office of incident reports involving the Plaintiff during the period of

time that she was a pretrial detainee in the Onslow County Detention Center as alleged in the

Complaint, along with certain other criminal investigation reports generated by the Onslow

County Sheriff’s Office that are responsive to the Plaintiff’s discovery requests.

        For good cause shown, and with the consent of the Plaintiff and the co-defendants,

defendant Sheriff Hans J. Miller’s motion is GRANTED. Sheriff Miller is hereby authorized,

under the provisions of N.C. Gen. Stat. § 132-1.4(a), to release, through his counsel, these
materials to counsel for the Plaintiff and counsel for co-defendants City of Jacksonville and Roy

F. Dorn, III.

                               August
                 29th day of ___________________,
        This the ____                             2019.




                                                 _________________________________
                                                  Louise Wood Flanagan
                                                  United States District Court
